Exhibit 10.3

 

JANUS CAPITAL GROUP INC.

 

AMENDED AND RESTATED DIRECTOR DEFERRED
FEE PLAN

 

EFFECTIVE AS OF

JANUARY 1, 2005

AMENDED AS OF OCTOBER 20, 2008

 

ARTICLE I - INTRODUCTION

 

Janus Capital Group Inc. (the “Company”) has established the Janus Capital Group
Inc. Director Deferred Fee Plan (the “Plan”) to permit eligible members of the
Company’s board of directors to defer their fees and certain stock awards made
under its director compensation programs. The Plan was originally adopted
June 12, 2000, and was subsequently restated on May 12, 2004, January 1, 2005
and January 22, 2008. This document, which is a complete restatement of the
Plan, is effective as of October 20, 2008, and it shall apply to amounts that
are considered deferred after December 31, 2004 for purposes of Section 409A.
Prior deferrals shall continue to be governed by the terms of the May 12, 2004
restatement.

 

This document sets forth the terms of the Plan for applicable deferrals,
specifying the group of Directors of the Company’s board of directors who are
eligible to make deferrals, the procedures for electing to defer compensation
and the Plan’s provisions for maintaining and paying out amounts that have been
deferred.

 

The Plan shall be unfunded and unsecured, and amounts deferred by an Eligible
Director are an obligation of the Company.

 

ARTICLE II - DEFINITIONS

 

When used in this Plan, the following underlined terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:

 

--------------------------------------------------------------------------------


 

2.01         Account:

 

The account maintained for a Participant on the books of the Company to
determine, from time to time, the Participant’s interest under this Plan. The
balance in such Account shall be determined by the Plan Administrator’s
delegate. Each Participant’s Account shall consist of at least one Deferral
Subaccount for each separate deferral of Monetary Fees or Stock Fees under
Section 4.02. The Plan Administrator’s delegate may also establish such
additional Deferral Subaccounts as it deems necessary for the proper
administration of the Plan. The Plan Administrator’s delegate may also combine
Deferral Subaccounts to the extent it deems separate accounts are not needed for
sound recordkeeping; provided, that a Monetary Fee Subaccount may not be
combined with a Stock Fee Subaccount and a Stock Fee Subaccount may not be
combined with a Monetary Fee Subaccount. Where appropriate, a reference to a
Participant’s Account shall include a reference to each applicable Deferral
Subaccount that has been established thereunder.

 

2.02         Beneficiary:

 

The person or persons (including a trust or trusts) properly designated by a
Participant, as determined by the Plan Administrator’s delegate, to receive the
amounts in one or more of the Participant’s Deferral Subaccounts in the event of
the Participant’s death. To be effective, any Beneficiary designation must be in
writing, signed by the Participant, and filed with the Plan Administrator’s
delegate prior to the Participant’s death. In addition, the designation must
meet such other standards as the Plan Administrator shall require from time to
time. If no designation is validly in effect at the time of a Participant’s
death or if all designated Beneficiaries have predeceased the Participant, then
the Participant’s Beneficiary shall be his or her Spouse. If the Participant has
no Spouse or if the Participant’s Spouse has predeceased the Participant, then
the Participant’s Beneficiary shall be his or her children (paid on a per
stirpes basis). If the Participant has no children or if the Participant’s
children have predeceased the Participant, then the Participant’s Beneficiary
shall be his or her estate. A Beneficiary designation of an individual by name
(or name and relationship) remains in effect regardless of any change in the
designated individual’s relationship to the Participant. A Beneficiary
designation solely by relationship (for example, a designation of “Spouse,” that
does not give the name of the Spouse) shall designate whoever is the person in
that relationship to the Participant at his or her death. An individual who is
otherwise a Beneficiary with respect to a Participant’s Account ceases to be a
Beneficiary when all payments have been made from the Account.

 

2.03         Board:

 

The Board of Directors of the Company.

 

2

--------------------------------------------------------------------------------


 

2.04         Change in Ownership:

 

A change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, as defined in
Reg. 1.409A-3(i)(5).

 

2.05         Code:

 

The Internal Revenue Code of 1986, as amended from time to time.

 

2.06         Company:

 

Janus Capital Group Inc., a corporation organized and existing under the laws of
the State of Delaware, or its successor or successors.

 

2.07         Deferral Subaccount:

 

A subaccount of a Participant’s Account maintained to reflect his or her
interest in the Plan attributable to each deferral (or separately tracked
portion of a deferral) of Monetary Fees and Stock Fees, respectively, and
earnings or losses credited to such subaccount in accordance with Article V.
Each Deferral Subaccount shall be classified as either a Monetary Fee Subaccount
or a Stock Fee Subaccount.

 

2.08         Disability:

 

A Participant shall be considered to suffer from a Disability, if, in the
judgment of the Plan Administrator’s delegate, the Participant -

(a)           Is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

 

(b)           Is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

 

3

--------------------------------------------------------------------------------


 

2.09         Distribution Date:

 

Distribution Date shall have the same meaning as Valuation Date; provided,
however, if the Valuation Date is more frequent than once per month, the
Distribution Date shall mean the first day of each month.

 

2.10         Dividend Equivalent:

 

A Dividend Equivalent shall be provided to reflect the cash, Stock or other
property dividends paid on actual shares of Stock. The amount and character of
the Dividend Equivalent shall be determined by the Plan Administrator’s
delegate, to the extent possible, based on the dividends the Participant’s Stock
Fee Subaccount would receive if it held actual shares equal in number to the
phantom units existing in the Participant’s Stock Fee Subaccount on the record
date of the actual dividend.

 

2.11         Election Form:

 

The form prescribed by the Plan Administrator’s delegate on which a Participant
specifies the amount of his or her Monetary Fees and Stock Fees to be deferred
pursuant to the provisions of Article IV. An Election Form need not exist in a
paper format, and it is expressly contemplated that the Plan Administrator’s
delegate may adopt such technologies, including voice response systems, emails,
electronic forms and internet or intranet sites, as it deems appropriate from
time to time.

 

2.12         Eligible Director:

 

The term, Eligible Director, shall have the meaning given to it in
Section 3.01(b).

 

2.13         ERISA:

 

Public Law 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.14         Fair Market Value:

 

The closing price on the applicable date (or if such date is not a trading date,
the immediately preceding date that is a trading date) for Stock as reported on
the composite tape for securities listed on the New York Stock Exchange, Inc.,
rounded to four decimal places.

 

4

--------------------------------------------------------------------------------


 

2.15         Fees:

 

The Monetary Fees and the Stock Fees, collectively.

 

2.16         Key Employee:

 

Any Eligible Director or former Eligible Director who as of December 31st of the
Plan Year preceding the Plan Year in which the Director incurs a Separation from
Service:  –

 

(a)           an officer of the Company that maintains a “Vice President” or
higher office (or equivalent designation) as defined by the Human Resources
Department of the Company;;

 

(b)           a 5 percent owner of the Company; or

 

(c)           a 1-percent owner of the Company having annual compensation of
more than $150,000.

 

2.17         Monetary Fees:

 

Direct monetary remuneration to the extent paid in U.S. dollars to the Eligible
Director by the Company. Monetary Fees shall be limited to the amount due an
Eligible Director for the discharge of his or her duties as a member of the
Board, and shall be reduced for any amounts that the Plan Administrator
recognizes as reducing the amount of Monetary Fees available for deferral.
Monetary Fees shall not include the amount of any reimbursement by the Company
for expenses incurred by the Eligible Director in the discharge of his or her
duties as a member of the Board.

 

2.18         Monetary Fee Subaccount:

 

The one or more Deferral Subaccounts that track the Participant’s deferrals of
Monetary Fees and the earnings and losses applicable thereto.

 

2.19         Participant:

 

Any Eligible Director who is qualified to participate in this Plan in accordance
with Section 3.01 and who has an Account. An active Participant is one who is
currently deferring under Section 4.01.

 

5

--------------------------------------------------------------------------------


 

2.20         Plan:

 

The Janus Capital Group Inc. Director Deferred Fee Plan, as set forth herein and
as it may be amended and restated from time to time.

 

2.21         Plan Administrator:

 

The Board or a committee appointed by the Board to administer the Plan (“Plan
Committee”). The Plan Committee shall consist of two or more directors of the
Company, all of whom qualify as “non-employee directors” within the meaning of
Rule 16b-3. The number of members of the Plan Committee shall from time to time
be increased or decreased, and shall be subject to such conditions, in each case
as the Board deems appropriate to permit transactions in securities (including
derivative securities) of the Company pursuant to the Plan to satisfy such
conditions of Rule 16b-3 as then in effect.

 

2.22         Plan Year:

 

The 12-consecutive month period beginning on January 1 and ending on
December 31.

 

2.23         Section 409A:

 

Section 409A of the Code and the applicable regulations and other guidance of
general applicability that is issued thereunder.

 

2.24         Separation from Service:

 

A Participant’s separation from service with the Company and all other Company
subsidiaries and affiliates, which meets the requirements of
Section 409A(a)(2)(A)(i).

 

2.25         Spouse:

 

An individual shall be considered a Participant’s Spouse for purposes of this
Plan if - (i) the individual is of the opposite gender to the Participant,
(ii) the individual and the Participant are considered to be legally married
(including a common law marriage, if the common law marriage was formed in one
of the states that permit the formation of a common law marriage), and (iii) the
marriage of the individual and the Participant is recognized on the relevant day
as valid in the state where the Participant resides.

 

6

--------------------------------------------------------------------------------


 

2.26         Start Date:

 

The effective date that this Plan was amended and restated, which is January 1,
2005.

 

2.27         Stock:

 

The Company’s common stock, $0.01 par value.

 

2.28         Stock Fees:

 

Restricted Stock awarded to an Eligible Director pursuant to the 1998 Long Term
Incentive Stock Plan or any successor plan that is recognized by the Plan
Administrator as eligible for deferral for purposes of this Plan.

 

2.29         Stock Fee Subaccount:

 

The one or more Deferral Subaccounts that track the Participant’s deferrals of
Stock Fees and the earnings and losses applicable thereto.

 

2.30         Unforeseeable Emergency:

 

A severe financial hardship to the Participant resulting from -

 

(a)           An illness or accident of the Participant, the Participant’s
Spouse or a dependent (as defined in Code section 152(a)) of the Participant;

 

(b)           Loss of the Participant’s property due to casualty; or

 

(c)           Any other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

The Plan Administrator’s delegate shall determine the occurrence of an
Unforeseeable Emergency in accordance with Section 409A(a)(2)(B)(ii).

 

7

--------------------------------------------------------------------------------


 

2.31         Valuation Date:

 

Each date as specified by the Plan Administrator from time to time as of which
Participant Accounts are valued in accordance with Plan procedures that are
currently in effect. As of the Start Date, the Valuation Dates are March 31,
June 30, September 30 and December 31. In accordance with procedures that may be
adopted by the Plan Administrator, any current Valuation Date may be changed.
Values are determined as of the close of a Valuation Date or, if such date is
not a business day, as of the close of the immediately preceding business day.

 

ARTICLE III - ELIGIBILITY AND PARTICIPATION

 

3.01         Eligibility to Participate.

 

(a)           Only Eligible Directors, as defined below, shall be eligible to
make an initial deferral of compensation under this Plan. During the period an
individual satisfies all of the eligibility requirements of this Section, he or
she shall be referred to as an Eligible Director.

 

(b)           An Eligible Director shall mean any individual who is currently a
member of the Board and who is not currently an employee of the Company or one
of its affiliates.

 

(c)           Each Eligible Director becomes an active Participant on the date
an amount is first withheld from his or her compensation pursuant to an Election
Form submitted by the Eligible Director to the delegate of the Plan
Administrator in accordance with Section 4.01.

 

3.02         Termination of Eligibility to Defer.

 

A Participant’s eligibility to make future deferrals under Section 4.01 shall
terminate upon the date he or she ceases to be an Eligible Director. After
termination of an individual’s eligibility to make deferrals under the Plan and
until termination of participation in accordance with Section 3.03, the
individual shall be an inactive Participant in this Plan.

 

3.03         Termination of Participation.

 

An individual, who is a Participant (whether active or inactive) under the Plan,
ceases to be a Participant on the date his or her Account is fully paid out.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV - DEFERRAL OF COMPENSATION

 

4.01         Deferral Elections.

 

(a)           Each Eligible Director may make an election to defer under the
Plan any whole percentage of his or her Monetary Fees (up to 100%) in the manner
described in Section 4.02. Any percentage of Monetary Fees deferred by an
Eligible Director for a Plan Year shall be deducted in each payment period
during the Plan Year for which he or she has Monetary Fees and is an Eligible
Director. In addition, each Eligible Director may make an election to defer
under the Plan any whole number of shares included in his or her Stock Fees (up
to the entire award). Any portion of Stock Fees elected for deferral by an
Eligible Director for a Plan Year shall reduce the shares of Stock Fees
otherwise payable to the Eligible Director and shall be deemed deferred at the
time these Stock Fees would otherwise be issued to the Director, provided he or
she remains an Eligible Director at such time.

 

(b)           Notwithstanding subsection (a) above, the Plan Administrator in
its discretion may implement rules and procedures from time to time that allow
Eligible Directors - (1) to elect to defer Monetary Fees and/or Stock Fees using
other measures, such as deferring Monetary Fees in whole dollar amounts and
Stock Fees in percentages, or (2) to specify a dollar maximum that would limit
their deferral elections of Monetary Fees and/or Stock Fees.

 

(c)           To be effective, an Eligible Director’s Election Form must set
forth - (i) the portion of Monetary Fees and/or Stock Fees to be deferred in
accordance with subsection (a) above (or based on an alternative measure in
accordance with subsection (b)), (ii) in the case of deferrals of Monetary Fees,
the initial phantom investment option or options under Section 5.02 to which the
will be credited initially, (iii) the Eligible Director’s Beneficiary
designation (in accordance with Section 4.02(e)), and (iv) any other information
that may be required by the Plan Administrator from time to time. In addition,
the Election Form may, but is not required to, include a form of payment
election as provided by Section 4.03 below. All Election Forms must also meet
the requirements of Section 4.02 below.

 

4.02         Time and Manner of Deferral Election.

 

(a)           Deferrals of Monetary Fees. Except as set forth below, an Eligible
Director must make a deferral election for a Plan Year with respect to Monetary
Fees by November 30th of the Plan Year preceding the Plan Year in which the
services are performed for which the Monetary Fees would otherwise be paid. An
individual who newly becomes an Eligible Director (and who was not previously an
Eligible Director during prior Plan Years and was not eligible to participate in
any plan of the Company

 

9

--------------------------------------------------------------------------------


 

that would be aggregated with the Plan under Reg. 1.409A-1(c)) will have 30 days
from the date the individual becomes an Eligible Director to make an election
with respect to compensation earned for payment periods that begin after the
election is received (if this 30-day period ends later than the deadline under
the preceding sentence).

 

(b)           Deferrals of Stock Fees. Except as set forth below, an Eligible
Director must make a deferral election for a Plan Year with respect to Stock
Fees by November 30th of the Plan Year preceding the Plan Year in which the
services are performed for which the Stock Fees are granted.  To the extent it
results in a later deferral deadline than applicable under the preceding two
sentences, an individual who newly becomes an Eligible Director during a Plan
Year (and who was not previously an Eligible Director during prior Plan Years
and was not eligible to participate in any plan of the Company that would be
aggregated with the Plan under Reg. 1.409A-1(c)) may make a deferral election
with respect to his or her Stock Fees that relate to services to be performed
after the date of the election so long as the deferral election is made within
30 days of the date the individual becomes an Eligible Director.

 

(c)           General Provisions. A separate deferral election must be made by
an Eligible Director for each category of compensation that is eligible for
deferral. If an Eligible Director fails to file a properly completed and
executed Election Form with the Plan Administrator’s delegate by the prescribed
time, he or she will be deemed to have elected not to defer any Monetary Fees or
Stock Fees, as the case may be, for the applicable Plan Year. An election is
irrevocable once received and determined by the delegate of the Plan
Administrator to be properly completed. Increases or decreases in the amount or
percentage a Participant elects to defer shall not be permitted once an election
has become irrevocable. Notwithstanding the preceding provisions of this
Section, to the extent necessary because of circumstances beyond the control of
the Eligible Director and in the interests of orderly Plan administration (or to
avoid undue hardship to an Eligible Director), the Plan Administrator may grant
an extension of any election period or may permit the complete revocation of an
election, but such extension or revocation shall not permit an election or
revocation to be made after the latest time permissible for initial elections
under Section 409A.

 

(d)           Beneficiaries. To be considered complete, the first Election
Form filed by a Participant shall designate the Beneficiary to receive payment,
in the event of his or her death, of the amounts credited to his or her
applicable Deferral Subaccounts. Any Beneficiary designation made on a
subsequent Election Form or through a separate Beneficiary designation shall
apply on an aggregate basis to all of a Participant’s Deferral Subaccounts.
However, a Participant’s Beneficiary designation shall only be effective if it
is signed by the Participant and filed with the Plan Administrator’s delegate
prior to the Participant’s death, and if it meets such other standards as the
Plan Administrator’s delegate shall require from time to time. A Beneficiary is
paid in accordance with the terms of a Participant’s Election Form, as
interpreted by the Plan Administrator’s delegate in accordance with the terms of
this Plan.

 

10

--------------------------------------------------------------------------------


 

4.03                           Form of Payment Election.

 

An Eligible Director making a deferral election of Monetary Fees and/or Stock
Fees may (but is not required to) specify a form of payment on his or her
Election Form by designating either a lump sum payment or installment payments
for 5, 10, 15 or 20 years. Such form of payment election shall be applicable to
the amounts deferred in the related Monetary Fee and/or Stock Fees deferral
election. If an Eligible Director elects installment payments, the Eligible
Director shall also specify whether installments should be paid quarterly,
semi-annually or annually. If an Eligible Director fails to make a form of
payment election for Monetary Fees and/or Stock Fees under this Section 4.03,
his or her form of payment shall be as provided in Section 6.02.

 

4.04                           Subsequent Revisions to Form of Payment.

 

An Eligible Director may make an election to revise the form of payment that
applies to previously deferred Monetary Fees and Stock Fees in accordance with
this section. An election made under this section must be made at least 12
months prior to the date of the first scheduled payment and the election shall
not be effective for 12 months after it is made. So long as a Participant
qualifies under this section to change his or her form of payment, there is no
limit on the number of elections that may be made under this section. Any form
of payment elected under this section must be authorized and available to the
Participant under the terms of Section 4.03. This section shall not apply to a
Beneficiary.

 

ARTICLE V - INTERESTS OF PARTICIPANTS

 

5.01                           Accounting for Participants’ Interests.

 

Each Participant shall have at least one separate Deferral Subaccount for each
separate deferral of Monetary Fees and Stock Fees made by the Participant under
this Plan. However, the Plan Administrator’s delegate may also combine Deferral
Subaccounts to the extent it deems separate accounts are not needed for sound
recordkeeping. A Participant’s deferral of Monetary Fees shall be credited to
his or her Account as soon as practicable following the date when the
compensation would have been paid or considered paid to the Participant in the
absence of its deferral. A Participant’s deferral of Stock Fees shall be
credited to his or her Account as soon as practicable following the date when
the related stock would be issued (if the deferral occurs prior to issuance) or
when the related stock is no longer issued as a result of the deferral (if the
deferral occurs after issuance in accordance with Section 4.02(b)(2)). A
Participant’s Account is a bookkeeping device to track the value of his or her
deferrals (and the Company’s liability

 

11

--------------------------------------------------------------------------------


 

therefor). No assets shall be reserved or segregated in connection with any
Account, and no Account shall be insured or otherwise secured.

 

5.02                           Phantom Investment of the Monetary Fee
Subaccount.

 

(a)                                  Phantom Investment Options. The phantom
investment options that are available under this Plan for a Participant’s
Monetary Fee Subaccount shall be the following Janus retail mutual funds:
(i) Janus Money Market Fund, (ii) Janus Flexible Income Fund, (iii) Janus
Balance Fund, (iv) Janus Global Opportunities Fund, (v) Janus Mid Cap Value
Fund, (vi) Janus Fund, (vii) Janus Overseas Fund, and (viii) Janus Small Cap
Value Fund (elections into the Janus Small Cap Value Fund are only available for
existing Participants in such fund). An amount deferred or transferred into one
of these options is converted to phantom units of equivalent value by dividing
such amount by the value of a unit in such fund on the date as of which the
amount is treated as invested in this option by the Plan Administrator.
Thereafter, a Participant’s interest in each such phantom option is valued as of
a Valuation Date by multiplying the number of phantom units credited to his or
her Account on such date by the value of a unit in the applicable fund on such
date. The Plan Administrator may discontinue any phantom investment option with
respect to some or all Monetary Fee Subaccount, and it may provide rules for
transferring a Participant’s phantom investment from the discontinued option to
a specified replacement option (unless the Participant selects another
replacement option in accordance with such requirements as the Plan
Administrator may apply). The addition of any new phantom investment option by
the Plan Administrator shall comply with Section 409A.

 

(b)                                 Phantom Investment Options Directions. In
connection with an Eligible Director’s first deferral Election Form submitted
under the Plan, the Eligible Director shall specify in one (1) percent
increments how his or her Monetary Fee deferrals are to be invested in one or
more of the phantom investment options offered under this section. Thereafter,
the Eligible Director - (i) may specify a different investment direction that
shall apply to his or her future Monetary Fee deferrals, and (ii) may reallocate
the investment of his or her existing Monetary Fee Subaccount by specifying, in
one (1) percent increments, how such amounts are to be invested among the
phantom investment options then offered under the Plan. The Plan Administrator
may provide that such initial allocations or reallocations are to be made in a
different increment specified by the Plan Administrator. A new investment
direction for future Monetary Fee deferrals and a reallocation of a
Participant’s existing Monetary Fee Subaccount shall be made using the
investment procedures that are provided by the Plan Administrator’s delegate for
this purpose. This procedure may include the use of written or electronic forms,
as well as the use of a voice-response system, as determined by the Plan
Administrator’s delegate.

 

(c)                                  Phantom Investment Options Reallocations.
Any investment  reallocation of a Participant’s existing Monetary Fee Subaccount
that is  permitted by subsection (b) shall be effective as of the next
Valuation  Date that occurs at least 30 days after the date

 

12

--------------------------------------------------------------------------------


 

the investment  reallocation is received by the Plan Administrator’s delegate.
If more than one reallocation is received on a timely basis, the reallocation
that the Plan Administrator’s delegate determines to be the most recent shall be
followed.

 

(d)                                 Direction and Reallocation Default Rules. If
the Plan Administrator’s delegate possesses at any time investment directions as
to the phantom investment of less than all of a Participant’s Monetary Fee
Subaccount, the Participant shall be deemed to have directed that the
undesignated portion of the Monetary Fee Subaccount be invested in a money
market phantom investment option offered under the Plan (or if no money market
investment option is offered, the investment option that most nearly resembles a
money market investment option).

 

(e)                                  Earnings or Losses. As of each Valuation
Date, a Participant’s  Monetary Fee Subaccount shall be credited with earnings
and gains (and  shall be debited for expenses and losses) determined as if the
amounts  credited to his or her Monetary Fee Subaccount had actually been
invested  as directed by the Participant in accordance with this Article. The
Plan provides only for “phantom investments,” and therefore such earnings,
gains, expenses and losses are hypothetical and not actual. However, they shall
be applied to measure the value of a Participant’s Monetary Fee Subaccount and
the amount of the Company’s liability to make deferred payments to or on behalf
of the Participant.

 

5.03                           Phantom Investment of Stock Fee Subaccount.

 

(a)                                  Phantom Investment in Stock. Deferrals held
in a Stock Fee Subaccount shall be invested in phantom Company stock. Stock Fees
deferred into this phantom option are converted using a one-to-one ratio to an
equivalent number of phantom units of Stock. Thereafter, the value of the
phantom units shall be determined from time to time under subsection (c) below.

 

(b)                                 Dividend Equivalents. A Participant’s Stock
Fee Subaccount shall also be credited with Dividend Equivalents as provided in
this subsection. Dividend Equivalents paid in Stock shall be converted using a
one-to-one ratio to an equivalent number of phantom units of Stock (with any
fractional share being converted to a fractional unit), and thereafter shall be
credited to the Participant’s Stock Fee Subaccount. Dividend Equivalents paid in
cash or other property shall be converted into phantom units of Stock (or a
fraction of a unit) by dividing the amount of the cash or the value of the other
property by the Fair Market Value of a share of Stock on the date as of which
the phantom units are to be credited to the Participant’s Stock Fee Subaccount.
Thereafter, the value of the phantom units credited under this subsection shall
be determined from time to time under subsection (c) below.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Valuation of Phantom Stock. A Participant’s
interest in phantom Company stock shall be valued as of a Valuation Date by
multiplying the number of phantom units credited to his or her Stock Fee
Subaccount on such date by the Fair Market Value of a share of Stock on such
date. If shares of Stock change by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other any other corporate change treated as subject to this provision
by the Plan Administrator, such equitable adjustment shall be made in the number
and kind of phantom units credited to the Stock Fee Subaccount as the Plan
Administrator may determine to be necessary or appropriate. In no event will
shares of Stock actually be purchased or held under this Plan, and no
Participant shall have any rights as a shareholder of Stock on account of an
interest in this phantom investment option.

 

5.04                           Vesting of a Participant’s Account.

 

A Participant’s interest in the value of his or her Account shall at all times
be 100 percent vested, which means that it will not forfeit as a result of his
or her Separation from Service. However, a Participant’s right to be paid by the
Company remains subject to the claims of the general creditors of the Company.

 

ARTICLE VI - DISTRIBUTIONS

 

6.01                           General.

 

A Participant’s Account shall be distributed as provided in this Article. In no
event shall any portion of a Participant’s Account be distributed earlier than
is allowed under Section 409A.

 

6.02                           Distribution of Monetary Fee Subaccount Upon
Separation from Service.

 

A Participant’s Monetary Fee Subaccount shall be distributed upon the occurrence
of a Participant’s Separation from Service based on the terms and conditions of
this section.

 

(a)                               Distribution of Monetary Fee Subaccount.
Subject to subsection (c), upon a Participant’s Separation from Service, the
value of the Participant’s Monetary Fee Subaccount shall be distributed (in
accordance with subsection (b)) as soon as practicable after the occurrence of
the first Distribution Date that follows his or her Separation from Service (but
in no event later than the later of December 31st of the year that includes such
Distribution Date and 2 ½ months following such Distribution Date).

 

(b)                                 Form of Distribution. Subject to subsection
(c), if the Participant has made a form of payment election (i.e., lump sum or
installments) pursuant to Section 4.03, then

 

14

--------------------------------------------------------------------------------


 

distribution of the Participant’s Monetary Fee Subaccount shall be made pursuant
to such form of payment election. If the Participant has not made a form of
payment election or if the Participant’s election is not valid, then the
Participant’s Monetary Fee Subaccount shall be distributed as follows:

 

(1)                                  If the total balance of the Participant’s
Monetary Fee Subaccount, as of the first Distribution Date next following the
Separation from Service, is less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, the Participant’s Monetary Fee Subaccount
shall be distributed to the Participant as a single lump sum as soon as
practicable after the first Distribution Date that follows the Participant’s
Separation from Service (but in no event later than the later of December 31st
of the year that includes such Distribution Date and 2 ½ months following such
Distribution Date); or

 

(2)                                  If the total balance of the Participant’s
Monetary Fee Subaccount, as of the first Distribution Date next following the
Separation from Service, is is more than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, the participant’s Monetary Fee Subaccount
shall be distributed in annual installments over a period of 5 years with the
first installment being paid as soon as practicable after the first Distribution
Date that follows the Participant’s Separation from Service (but in no event
later than the later of December 31st of the year that includes such
Distribution Date and 2 ½ months following such Distribution Date).

 

All payments shall be made in cash, unless the Plan Administrator makes an
advance determination, in its discretion, to settle deferrals in units of the
mutual funds in which the Participant was invested on a phantom basis at the
time such distribution is processed.

 

(c)                                  Special Rule for Key Employees. If the
Participant is a Key Employee as of December 31st of the year prior to the year
in which the Participant’s Separation from Service occurs, then no distribution
may be made before the date which is 6 months after the date of the
Participant’s Separation from Service (or, if earlier, the date of death of the
Participant).

 

6.03                           Distribution of Stock Fee Subaccount Upon
Separation from Service.

 

A Participant’s Stock Fee Subaccount shall be distributed upon the occurrence of
a Participant’s Separation from Service based on the terms and conditions of
this section.

 

(a)                                  Distribution of Stock Fee Subaccount.
Subject to subsection (c) below, upon a Participant’s Separation from Service,
the value of the Participant’s Stock Fee

 

15

--------------------------------------------------------------------------------


 

Subaccount shall be distributed (in accordance with subsection (b)) as soon as
practicable after the occurrence of the first Distribution Date that follows his
or her Separation from Service (but in no event later than the later of
December 31st of the year that includes such Distribution Date and 2 ½ months
following such Distribution Date).

 

(b)                                 Form of Distribution. Subject to subsection
(c) below, if the Participant has made a form of payment election (i.e., lump
sum or installments) pursuant to Section 4.03, then distribution of the
Participant’s Stock Fee Subaccount shall be made pursuant to such form of
payment election. Such distribution shall be accomplished by converting the
number of the Participant’s phantom units credited to his or her Stock Fee
Subaccount into an equivalent number of shares of Stock using a one-to-one
ratio. Notwithstanding the preceding, any fractional stock unit credited to the
Participant’s Stock Fee Subaccount shall be distributed as cash. If the
Participant has not made a form of payment election or if the Participant’s
election is not valid, then the Participant’s Stock Fee Subaccount shall
distributed to the Participant in one lump sum in the form of shares of Stock on
the first Distribution Date following that follows his or her Separation from
Service (but in no event later than the later of December 31st  of the year that
includes such Distribution Date and 2 ½ months following such Distribution
Date).

 

(c)                                  Special Rule for Key Employees. If the
Participant is a Key Employee as of December 31st of the year prior to the year
in which the Participant’s Separation from Service occurs, then no distribution
may be made before the date which is 6 months after the date of the
Participant’s Separation from Service (or, if earlier, the date of death of the
Participant).

 

6.04                           Distributions on Account of Death.

 

Subject to the next sentence, upon a Participant’s death, his or her Beneficiary
shall be paid each Deferral Subaccount still standing to the Participant’s
credit under the Plan on the first Distribution Date occurring in the year after
the Participant’s death, provided that the Plan Administrator’s has received
notification of the Participant’s death. Any claim to be paid any amounts
standing to the credit of a Participant in connection with the Participant’s
death must be received by the Plan Administrator at least 14 days before any
such amount is paid out by the Plan Administrator. Any claim received thereafter
is untimely, and it shall be unenforceable against the Plan, the Company, the
Plan Administrator, the Plan Administrator’s delegate or any other party acting
for one or more of them.

 

6.05                           Acceleration of Payments.

 

Pursuant to the rules and provisions of this section, payment of one or more
specific deferrals may be made earlier than specified in Sections 6.02 and 6.03.

 

16

--------------------------------------------------------------------------------


 

(a)                                  Disability Payments. If the Plan
Administrator determines that a Participant is suffering from a Disability, the
Participant’s Account shall be distributed in a lump sum as soon as practicable
after the first Distribution Date following such determination.

 

(b)                                 Unforeseeable Emergency. If a Participant
believes an Unforeseeable Emergency has occurred, the Participant or Beneficiary
may file a written request with the Plan Administrator for accelerated payment
of all or a portion of the amount credited to his or her Account. After a
Participant has filed a written request pursuant to this subsection, along with
all supporting material, the Plan Administrator’s delegate shall determine
within 60 days (or such other number of days that is necessary if special
circumstances warrant additional time) whether the Participant meets the
criteria for an Unforeseeable Emergency. If the Plan Administrator’s delegate
determines that an Unforeseeable Emergency has occurred, the Participant or
Beneficiary shall receive a distribution from his or her Account as soon as
administratively practicable. However, such distribution shall not exceed the
dollar amount necessary to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which the Unforeseeable Emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

 

6.06                           Valuation.

 

In determining the amount of any individual distribution pursuant to this
Article, the Participant’s Deferral Subaccount shall continue to be credited
with earnings and gains (and debited for expenses and losses) as specified in
Article V until the Valuation Date preceding the distribution. In determining
the value of a Participant’s remaining Monetary Fee Subaccount following an
installment distribution, such installment distribution shall reduce the value
of the Participant’s Monetary Fee Subaccount as of the close of the Valuation
Date preceding the payment date for such installment. The amount to be
distributed in connection with any installment payment shall be determined by
dividing the value of a Participant’s Monetary Fee Subaccount as of such
preceding Valuation Date (determined without application of the preceding
sentence of this section) by the remaining number of installments to be paid
with respect to the Monetary Fee Subaccount.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VII - PLAN ADMINISTRATION

 

7.01                           Plan Administrator.

 

The Plan Administrator is responsible for the administration of the Plan. The
Plan Administrator has the authority to name one or more delegates to carry out
certain responsibilities hereunder. Any such delegation shall state the scope of
responsibilities being delegated.

 

7.02                           Action.

 

Action by the Plan Administrator may be taken in accordance with procedures that
the Plan Administrator adopts from time to time or that the Company’s Law
Department determines are legally permissible.

 

7.03                           Powers of the Plan Administrator.

 

The Plan Administrator shall administer and manage the Plan and shall have (and
shall be permitted to delegate) all powers necessary to accomplish that purpose,
including (but not limited to) the following:

 

(a)                                  To exercise its discretionary authority to
construe, interpret, and administer this Plan;

 

(b)                                 To exercise its discretionary authority to
make all decisions regarding eligibility, participation and deferrals, to make
allocations and determinations required by this Plan, and to maintain records
regarding Participants’ Accounts;

 

(c)                                  To compute and certify to the Company the
amount and kinds of  payments to Participants or their Beneficiaries, and to
determine the time and manner in which such payments are to be paid;

 

(d)                                 To authorize all disbursements by the
Company pursuant to this Plan;

 

(e)                                  To maintain (or cause to be maintained) all
the necessary records for administration of this Plan;

 

18

--------------------------------------------------------------------------------


 

(f)                                    To make and publish such rules for the
regulation of this Plan as are not inconsistent with the terms hereof;

 

(g)                                 To authorize its delegates to delegate to
other individuals or entities from time to time the performance of any of its
delegates’ duties or responsibilities hereunder;

 

(h)                                 To establish or to change the phantom
investment options or arrangements under Article V;

 

(i)                                     To hire agents, accountants, actuaries,
consultants and legal counsel to assist in operating and administering the Plan;
and

 

(j)                                     Notwithstanding any other provision of
this Plan, the Plan Administrator may take any action it deems appropriate in
furtherance of any policy of the Company respecting insider trading as may be in
effect from time to time. Such actions may include, but are not limited to,
altering the effective date of allocations or distributions of Accounts or
Deferral Subaccounts.

 

The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under this Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them. In the event of a review by a court, arbitrator or any other tribunal, any
exercise of the Plan Administrator’s discretionary authority shall not be
disturbed unless it is clearly shown to be arbitrary and capricious.

 

7.04                           Compensation, Indemnity and Liability.

 

The Plan Administrator will serve without bond and without compensation for
services hereunder. All expenses of the Plan and the Plan Administrator will be
paid by the Company. To the extent deemed appropriate by the Plan Administrator,
any such expense may be charged against specific Participant Accounts, thereby
reducing the obligation of the Company. No member of the Plan Committee, and no
individual acting as the delegate of the Plan Committee, shall be liable for any
act or omission of any other member or individual, nor for any act or omission
on his or her own part, excepting his or her own willful misconduct. The Company
will

 

19

--------------------------------------------------------------------------------


 

indemnify and hold harmless each member of the Plan Committee and any employee
of the Company (or an affiliate, if recognized as an affiliate for this purpose
by the Plan Administrator) acting as the delegate of the Plan Committee against
any and all expenses and liabilities, including reasonable legal fees and
expenses, arising out of his or her membership on the Plan Committee (or his or
her serving as the delegate of the Committee), excepting only expenses and
liabilities arising out of his or her own willful misconduct.

 

7.05                           Taxes.

 

If the whole or any part of any Participant’s Account becomes liable for the
payment of any estate, inheritance, income, employment, or other tax which the
Company may be required to pay or withhold, the Company will have the full power
and authority to withhold and pay such tax out of any moneys or other property
in its hand for the account of the Participant. To the extent practicable, the
Company will provide the Participant notice of such withholding. Prior to making
any payment, the Company may require such releases or other documents from any
lawful taxing authority as it shall deem necessary.

 

7.06                           Conformance with Section 409A.

 

At all times during each Plan Year, this Plan shall be operated in accordance
with the requirements of Section 409A. Any action that may be taken (and, to the
extent possible, any action actually taken) by the Plan Administrator or the
Company shall not be taken (or shall be void and without effect), if such action
violates the requirements of Section 409A. Any provision in this Plan document
that is determined to violate the requirements of Section 409A shall be void and
without effect. In addition, any provision that is required to appear in this
Plan document that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provision
were expressly set forth.

 

ARTICLE VIII - CLAIMS PROCEDURES

 

8.01                           Claims for Benefits.

 

If a Participant, Beneficiary or other person (hereafter, “Claimant”) does not
receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Plan
Administrator. The claim for benefits must be in writing and addressed to the
Plan Administrator. If the claim for benefits is denied, the Plan Administrator
will notify the Claimant within 90 days after the Plan Administrator initially
received the benefit claim. However, if special circumstances require an
extension of time for processing the claim, the Plan Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits should advise the

 

20

--------------------------------------------------------------------------------


 

Claimant of the basis for the denial, any additional material or information
necessary for the Claimant to perfect his or her claim, and the steps which the
Claimant must take to appeal his or her claim for benefits.

 

8.02                           Appeals of Denied Claims.

 

Each Claimant whose claim for benefits has been denied may file a written appeal
for a review of his or her claim by the Plan Administrator. The request for
review must be filed by the Claimant within 60 days after he or she received the
notice denying his or her claim. The decision of the Plan Administrator will be
communicated to the Claimant within 60 days after receipt of a request for
appeal. The notice shall set forth the basis for the Plan Administrator’s
decision. If there are special circumstances which require an extension of time
for completing the review, the Plan Administrator’s decision may be rendered not
later than 120 days after receipt of a request for appeal.

 

8.03                           Special Claims Procedures for Disability
Determinations.

 

If the claim or appeal of the Claimant relates to Disability benefits, such
claim or appeal shall be processed pursuant to the applicable provisions of
Department of Labor Regulation section 2560.503-1 relating to Disability
benefits, including sections 2560.503-1(d), 2560.503-1(f)(3),
2560.503-1(h)(4) and 2560.503-1(i)(3).

 

ARTICLE IX - AMENDMENT AND TERMINATION

 

9.01                           Amendments.

 

The applicable committee of the Board has the right in its sole discretion to
amend this Plan in whole or in part at any time and in any manner, including the
manner of making deferral elections, the terms on which distributions are made,
and the form and timing of distributions, provided that such amendments do not
cause the Plan to fail to comply with Section 409A. However, except for mere
clarifying amendments necessary to avoid an inappropriate windfall, no Plan
amendment shall reduce the amount credited to the Account of any Participant as
of the date such amendment is adopted. Any amendment shall be in writing and
adopted by the committee. All Participants and Beneficiaries shall be bound by
such amendment.

 

9.02                           Termination of Plan.

 

The Company expects to continue this Plan, but does not obligate itself to do
so. The Company, acting by the committee specified in Section 9.01 or through
its Board, reserves the right to discontinue and terminate the Plan at any time,
in whole or in part, for any reason

 

21

--------------------------------------------------------------------------------


 

(including a change, or an impending change, in the tax laws of the United
States or any State), provided that such termination is done in compliance with
Section 409A. Termination of the Plan will be binding on all Participants and
their Beneficiaries, but in no event may such termination reduce the amounts
credited at that time to any Participant’s Account. If this Plan is terminated
(in whole or in part), the termination resolution shall provide for how amounts
theretofore credited to affected Participants’ Accounts will be distributed. In
accordance with these restrictions, the Company intends to have the maximum
discretionary authority to terminate the Plan and make distributions in
connection with a Change in Control, and the maximum flexibility with respect to
how and to what extent to carry this out following a Change in Control, as is
permissible under Section 409A.

 

ARTICLE X - MISCELLANEOUS

 

10.01                     Limitation on Participant’s Rights.

 

Participation in this Plan does not give any Participant the right to be
retained in the service of the Company (or any right or interest in this Plan or
any assets of the Company other than as herein provided). The Company reserves
the right to terminate the service of any Participant without any liability for
any claim against the Company under this Plan, except for a claim for payment of
deferrals as provided herein.

 

10.02                     Unfunded Obligation of Company.

 

The benefits provided by this Plan are unfunded. All amounts payable under this
Plan to Participants are paid from the general assets of the Company. Nothing
contained in this Plan requires the Company to set aside or hold in trust any
amounts or assets for the purpose of paying benefits to Participants. Neither a
Participant, Beneficiary, nor any other person shall have any property interest,
legal or equitable, in any specific Company asset. This Plan creates only a
contractual obligation on the part of the Company, and the Participant has the
status of a general unsecured creditor of this Company with respect to amounts
of compensation deferred hereunder. Such a Participant shall not have any
preference or priority over, the rights of any other unsecured general creditor
of the Company. No other entity guarantees or shares such obligation, and no
other entity shall have any liability to the Participant or his or her
Beneficiary.

 

10.03                     Other Plans.

 

This Plan shall not affect the right of any Eligible Director or Participant to
participate in and receive benefits under and in accordance with the provisions
of any other benefit plans which are now or hereafter maintained by the Company,
unless the terms of such other benefit plan or plans specifically provide
otherwise or it would cause such other plan to violate a

 

22

--------------------------------------------------------------------------------


 

requirement for tax favored treatment (or it would cause this Plan or such other
plan to fail to comply with Section 409A).

 

10.04                     Receipt or Release.

 

Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Plan Administrator and the Company, and the Plan Administrator may require such
Participant, as a condition precedent to such payment, to execute a receipt and
release to such effect (provided that, to the extent the Company or the Plan
Administrator require a Participant to execute a release, the release
requirement shall be structured in a manner that complies with Section 409A).

 

10.05                     Governing Law.

 

This Plan shall be construed, administered, and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Delaware (other than
its laws relating to choice of law). If any provisions of this instrument shall
be held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

 

10.06                     Gender, Tense and Examples.

 

In this Plan, whenever the context so indicates, the singular or plural number
and the masculine, feminine, or neuter gender shall be deemed to include the
other. Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).

 

10.07                     Successors and Assigns; Nonalienation of Benefits.

 

This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts
credited to the Account of a Participant are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to any benefits
payable hereunder, including, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement, will be null and void
and not binding on the Plan or the Company. Notwithstanding the foregoing, the
Plan Administrator reserves the right to make payments in accordance with a
divorce decree, judgment or other court order as and when cash payments are made
in

 

23

--------------------------------------------------------------------------------


 

accordance with the terms of this Plan from the Deferral Subaccount of a
Participant. Any such payment shall be charged against and reduce the
Participant’s Account.

 

10.08                     Facility of Payment.

 

Whenever, in the Plan Administrator’s opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Company to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable. Any payment in accordance with the provisions
of this section shall be a complete discharge of any liability for the making of
such payment to the Participant or Beneficiary under the Plan.

 

24

--------------------------------------------------------------------------------